     Case 3:19-cv-01045-BJD Document 28 Filed 07/16/20 Page 1 of 7 PageID 2224




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


5200 ENTERPRISES LIMITED,

               Appellant,

v.                                                            Case No. 3:19-cv-1045-J-39

CITY OF NEW YORK,

               Appellee.
                                         /

                                        ORDER

         THIS CAUSE is before the Court on Appellant’s Request for Direct Appeal to the

United States Court of Appeals for the Eleventh Circuit (Doc. 10) filed October 8, 2019,

and Appellee’s response in opposition (Doc. 15).

      A. Background
         In 1892, a building was constructed at 5200 First Ave., Brooklyn, NY 11232 (the

“Property”) that was used by Appellee, the City of New York (the “City”), as an electrical

power plant for the City’s trolley system. (Doc. 5-8 at ¶ 16). The City owned the Property

from 1940 until approximately 1951, when it sold the Property to a third party. Id. at ¶¶

16, 19. During its ownership, the City dismantled the power plant, including the removal

of a smokestack, and buried various materials from the smokestack in a basement area

under the Property. Id. at ¶ 17. The City then covered the basement area with a raised

concrete slab, creating a higher elevation for the Property. Id.

         Appellant, a single asset real estate entity, purchased the Property in 1986 and

sought to lease it back to the City. Id. at ¶ 20. In 1987, while formalizing the lease, the

City conducted an asbestos inspection and found hazardous materials throughout the
  Case 3:19-cv-01045-BJD Document 28 Filed 07/16/20 Page 2 of 7 PageID 2225




Property, including in the basement area where the City had buried the smokestack and

other materials. Id. at ¶¶ 10-14. The City began the process of remediating the Property

in 1989, which lasted until approximately 2017.

        Appellant filed for Chapter 11 bankruptcy in May 2018. (Doc. 1-2 at 2). Appellant

filed an adversary proceeding against the City in February 2019, alleging causes of action

for continuous trespass and declaratory judgment. (Doc. 5-8). Appellant’s claims are

premised on a theory set forth in the Restatement (Second) of Torts, § 161, which allows

for a claim of trespass where a predecessor in interest tortuously places an item on a

property and leaves said item after it relinquishes possession of the property. (Doc. 10 at

2-3).

        The City moved to dismiss the adversary proceeding in April 2019. (Doc. 5-11).

The motion to dismiss is premised on Appellant being unable to assert a theory of

continuous trespass because all the City’s conduct occurred while the City owned the

Property. (Doc. 1-2 at 5). Therefore, the City argues, there can be no unlawful intrusion

onto the Property, since there is no allegation that the City entered the Property following

its sale. Id. The bankruptcy court entered an order granting the City’s Motion to Dismiss

in August 2019, which was a final decision with respect to both claims brought by

Appellant in the adversary proceeding. Id. This appeal followed.

        On October 8, 2019, Appellant filed a request to have the Court certify this

appeal pursuant to 28 U.S.C. § 158(d)(2) so that it could be sent directly to the Eleventh

Circuit. (Doc. 10). Appellant’s request is timely. 1 The City has filed a response to




        1A request under 28 U.S.C. § 158(d)(2)(B) must be made within sixty days of the
order, judgment, or decree being appealed. 28 U.S.C. § 158(d)(2)(E). In this case, the


                                            -2-
  Case 3:19-cv-01045-BJD Document 28 Filed 07/16/20 Page 3 of 7 PageID 2226




Appellant’s request, noting it is unopposed to a direct appeal but objects to Appellant’s

phrasing of the questions to be certified to the Eleventh Circuit. (Doc. 15). However, the

City has not stated in what ways Appellant’s questions are objectionable or provided the

Court with alternative questions for certification.

   B. Discussion

       Normally, the district court has jurisdiction to hear appeals from final judgments,

orders, and decrees from the bankruptcy court. 28 U.S.C. § 158(a). However, under 28

U.S.C. § 158(d)(2), Congress created a means to bypass the district court’s review and

have an appeal heard directly by the appropriate circuit court. For these procedures to

apply, the district court must certify that:

       (i) the judgment, order, or decree involves a question of law as to which
       there is no controlling decision of the court of appeals for the circuit or of the
       Supreme Court of the United States, or involves a matter of public
       importance;

       (ii) the judgment, order, or decree involves a question of law requiring
       resolution of conflicting decisions; or

       (iii) an immediate appeal from the judgment, order, or decree may materially
       advance the progress of the case or proceedings in which the appeal is
       taken.

Id. If a certification is made, the appropriate court of appeals will then decide whether to

authorize the direct appeal. Id.

       In this action, Appellant has requested this Court certify the following issues for

direct appeal:

       First Question: Whether the State of New York should adopt the
       elements of continuous trespass as set forth in the Restatement approach,
       which would allow a current landowner to bring a cause of action for

subject order was entered on August 13, 2019 and Appellant’s request was filed on
October 8, 2019.



                                               -3-
  Case 3:19-cv-01045-BJD Document 28 Filed 07/16/20 Page 4 of 7 PageID 2227




       continuous trespass against a prior owner that contaminated the property
       with hazardous waste when it owned the property it contaminated.

       Second Question: Whether 11 U.S.C. § 505 is substantive or procedural
       in nature thereby vesting a debtor and creditors in an adversary
       proceeding stemming from bankruptcy with the right to equitably adjust
       pre-2005 ad valorem taxes.

(Doc. 10 at 7).

       Appellant contends two of the above grounds under 28 U.S.C. § 158(d)(2) exist

in this case that require certification of the first question for direct appeal: (i) a question

of law for which there is no controlling decision by the Eleventh Circuit or the Supreme

Court of the United States; and (iii) an issue for which the immediate appeal to the

circuit court would materially advance the progress of the case.

       Per its plain language, § 158(d)(2)(A)(i) authorizes a direct appeal to the

appropriate circuit court where there is no controlling decision of law from the appropriate

circuit court or the Supreme Court of the United States. The specific issue presented by

this case – whether New York courts will adopt a continuous trespass claim consistent

with Appellant’s interpretation of the Restatement (Second) of Torts, § 161 in light of the

facts and circumstances alleged in this case – has not been addressed by the Eleventh

Circuit or the Supreme Court of the United States. The underlying issue is one of New

York state law which has also not yet been addressed by the New York Court of Appeals.

       Rather, the City and the bankruptcy court rely on an opinion from the Eastern

District of New York that speculates as to what New York courts would do if presented

with a similar case. 55 Motor Ave. Co. v. Liberty Indus. Finishing Corp., 885 F. Supp. 410,

424 (E.D.N.Y. 1994). The 55 Motor court, in evaluating a factually similar case, stated

“New York Courts have not addressed a trespass claim on facts similar to this instant




                                              -4-
  Case 3:19-cv-01045-BJD Document 28 Filed 07/16/20 Page 5 of 7 PageID 2228




case,” but went on to find “this Court does not believe that New York courts would follow

the California precedent and eliminate the basic element of a trespass claim, namely, the

invasion of the property of another.” Id.

       The Court acknowledges 55 Motor as persuasive to the issues presented in this

case and does not fault the bankruptcy court’s use of 55 Motor as such. However, the

opinion from the Eastern District of New York is not binding on New York state courts and

represents speculation on the ultimate issue of state law. It is not the type of controlling

circuit court precedent contemplated by § 158(d)(2) that would preclude a direct appeal.

Therefore, in the absence of authority from a controlling circuit court or the Supreme

Court, a direct appeal to the Eleventh Circuit would be appropriate in this instance.

       Additionally, § 158(d)(2)(A)(iii) contemplates a direct appeal to the appropriate

circuit court when doing so would materially advance the progress of the underlying case.

Both parties to this action support a direct appeal, which the Court believes will conserve

judicial resources and those of the parties without creating additional work for the

Eleventh Circuit. A definitive legal ruling on Appellant’s ability to assert a claim for

continuous trespass against the City is vital to the resolution of the underlying bankruptcy

action, as the potential continuous trespass claim is the largest and potentially only asset

of value available to the estate.

       To obtain a definitive ruling, Appellant is seeking to invoke Rule 500.27 of the New

York Court of Appeals Rules of Practice, which creates discretionary jurisdiction for the

New York Court of Appeals to consider certified questions. However, Rule 500.27 can

only be invoked by the Supreme Court, any United States Court of Appeals, or the highest

court of another state—not a United States District Court. Since this procedural




                                            -5-
  Case 3:19-cv-01045-BJD Document 28 Filed 07/16/20 Page 6 of 7 PageID 2229




mechanism can only be employed by the Eleventh Circuit and not this Court, a direct

appeal would hasten Appellant’s efforts to certify the issue to the New York Court of

Appeals for clarification.

       Finally, the Court turns to the second question Appellant seeks to certify for direct

appeal. Though Appellant does not provide the same analysis or support for the second

question as it does the first, the Court finds the second question on appeal is also

appropriate for certification. Like the first question, the Court is unaware of any Eleventh

Circuit or Supreme Court of the United States precedent regarding the ability of a

bankruptcy court to adjudicate the amount of ad valorem taxes which were assessed prior

to the 2005 enactment of the Bankruptcy Abuse Prevention and Consumer Protection

Act. 2 Similarly, by keeping both issues on appeal together, it reduces the likelihood of

piecemeal adjudication and encourages the conservation of judicial resources, which will

in turn materially advance the progress of the case. See Cobbledick v. U.S., 309 U.S.

323, 325 (1940) (discussing Congress’ intent to establish a strong federal policy against

piecemeal disposition on appeal).

       Accordingly, after due consideration, it is

       ORDERED:

       1.     The Plaintiff's Request for Direct Appeal to the United States Court of

Appeals for the Eleventh Circuit (Doc. 10) is GRANTED.




       2The Eleventh Circuit, in dicta, has previously made reference to the implications
of § 505(a)(2)(C) and the reasons for its enactments, but has not definitively ruled on the
bankruptcy court’s ability or inability to adjudicate pre-2005 ad valorem tax assessments
under the 2005 amendments to the Bankruptcy Code. See Dubov v. Read, 692 F.3d
1185, 1191 (11th Cir. 2012).



                                            -6-
  Case 3:19-cv-01045-BJD Document 28 Filed 07/16/20 Page 7 of 7 PageID 2230




      2.     The Court will issue a separate certification consistent with this Order, as

required by Fed. R. Bankr. P. 8006(f)(5).

      DONE and ORDERED in Jacksonville, Florida this 16th day of July, 2020.




6
Copies furnished to:

Counsel of Record




                                            -7-
